Citation Nr: 1229306	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-33 730	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury of the left lower extremity.  

2.  Entitlement to a rating in excess of 30 percent for residuals of a cold injury of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2012, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In June 2006, the RO continued 30 percent ratings for the cold injury residuals of the left and right lower extremities, denied a total disability rating based on individual unemployability (TDIU), and found that new and material evidence had not been received to reopen a claim for service-connection for coronary artery disease.  The Veteran disagreed with that decision.  The RO asked the Veteran to clarify which issues he disagreed with and, in January 2007, he responded that he disagreed with the lower extremity ratings.  In September 2007, he was sent a statement of the case on those issues and he filed a timely appeal.  Thus, the ratings for the cold injury residuals of the right and left lower extremities are in appellate status.  

In January 2011, the RO denied service-connection for post traumatic stress disorder (PTSD).  A notice of disagreement was received in March 2011 and a statement of the case was issued in September 2011.  The Veteran had until January 2012, one year from the date of the letter notifying him of the January 2011 decision to file a substantive appeal.  However, review of the claims folder and Virtual VA electronic record does not reveal a timely substantive appeal on the PTSD claim.  Consequently, that issue is not before the Board at this time.  

In September 2011, the RO increased the ratings for peripheral neuropathy of the left and right lower extremities to 20 percent each.  A TDIU claim was reopened and denied.  Review of the claims folder and Virtual VA electronic record does not disclose a notice of disagreement with this decision.  Therefore, these issues are not in appellate status before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2006 RO rating decision notified the Veteran that the "30 percent evaluation is the highest evaluation allowable under the law."  That is not quite true, in as much as it is possible to assign an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  The rating decision cites this provision, but does not discuss why it might be or not be applicable.  

The September 2007 statement of the case (SOC) made no reference to extraschedular evaluation or 38 C.F.R. § 3.321.  

The March 2011 supplemental statement of the case (SSOC) notified the Veteran that there was no higher evaluation under the current rating schedule for this condition.  Again, there was no reference to extraschedular evaluation or 38 C.F.R. § 3.321.  

The reference to Section 3.321 in the rating decision shows that the RO considered it in making the initial determination, but the failure to cite it or discuss it in the SOC or SSOC renders those documents inadequate.  An SOC must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2011).  The failure to cite the provisions of the section and explain to the Veteran how it affected his case undoubtedly hampered his ability to respond to the basis for the decision.  

Given that a higher rating would require extraschedular evaluation and the Veteran has testified of extensive lower extremity symptomatology that would interfere with his ability to work VA must consider the possibility of assigning an extraschedular evaluation.  Most particularly, the case law requires the Board to make the requisite findings of fact and provide sufficient reasons or bases on the issue of whether referral of the extraschedular consideration issue is indicated.  See Ardison v. Brown, 6 Vet. App. 405, 409 (1994); Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  In this case,  the agency of original jurisdiction (AOJ) should make the initial determination as to whether extraschedular evaluation is warranted and, if not, explain to the Veteran why an extraschedular rating cannot be assigned.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should consider referral for extraschedular evaluations for the service-connected left and right lower extremity cold injury residuals.  

2.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC should include the provisions of 38 C.F.R. § 3.321 (b)(1) and explain why referral for an extraschedular rating is or is not appropriate.  An appropriate period of time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



